                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF: FLORIDA


                                   CASE NO. 1 : 1 9-cv-38-A W-GRJ


                                       GAINESVILLE DIVISION

 CAPAL BEASLEY.

                  Plaintiff,

 v.




CENTRAL FLORIDA CONTRACTORS SERVICES, INC..
a Florida for-profit corporation; and BOBBY JOE POWELL, JR..
an individual.


                  Defendants.



                          JOINT MOTION TO APPROVE SETTLEMENT
                             AND DISMISS CASE WITH PREJUDICE


        The      Plaintiff.    CAPAL    BEASLEY,     and    Defendants.    CENTRAL         FLORIDA

CONTRACTORS SERVICES, INC. and BOBBY J. POWELL. JR. (hereinaft
                                                              er, jointly and

severally, and collectively, the "Defendants") jointly move this Court
                                                                       for approval of their

settlement and to Dismiss Case With Prejudice, and state as follows:


                                                Backgrou ml


       The Plaintiff filed a Complaint for Damages on March 7. 2019 pursuant to the
                                                                                    Fair Labor

Standard Act ("FLSA"). alleging Defendants failed to pay Plaintiff overtime
                                                                            wages. The Plaintiff

also alleged the Defendants retaliated against him for having engaged in Fl ,SA
                                                                                protected activities.

The Defendants denied all the Plaintiffs allegations and have asserted
                                                                       numerous affirmative

defenses.


       The Plaintiff and the Defendants previously settled Count I (Overtime) (ECF
                                                                                   34). The

Defendants paid Plaintiff at least 1 00% of his claimed overtime damages, and
                                                                              at least 1 00% of his




                                                               Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f7 1 1 9bb0
 alleged liquidated damages. This Court has issued an
                                                      Order Granting Plaintiffs Motion for

 Judgment As to Count I and ordered that at the conclus
                                                        ion of the case, judgment will enter in

 Plaintiffs favor as to Count I. consistent with the offer. (ECF
                                                                 86). Plaintiff acknowledges the

 receipt and satisfaction of the payments for his overtim
                                                          e claim in the amount of $2,200 and

 liquidated damages claim in the amount of $2,200, as containe
                                                               d in the Offer of Judgment.

         The instant settlement between the Parties concerns all
                                                                 remaining issues—Count II

 (Retaliation) and the amount of attorneys' fees and costs
                                                           including the "reasonable amount of

 attorneys' fees and costs incurred to date [of the Offer of
                                                             Judgment] by Plaintiff for Plaintiffs

 unpaid overtime claim, and including fees and costs incurred
                                                              in establishing the amount of fees

 and costs, as determined by the Court" which the Defendants
                                                             had included in the Offer of Judgment

(ECF 34).


                                           Instant Settlement


        Mere, as part of the settlement, the Plaintiff will receive $12,000
                                                                            .00 exclusive of attorneys'

fees and costs and separate from the claimed overtime
                                                      and liquidated damages amounts he

previously received pursuant to the Offer of Judgment. Separat
                                                              ely, the Defendants will pay

Plaintiff s counsel a total of $4 1 . 1 57.00 for all claims of attorney
                                                                         's fees and costs inclusive of the

amount incurred for Plaintiffs unpaid overtime claim (Count
                                                            I).            Accordingly, the amount of

attorneys' fees and costs incurred for Plaintiffs unpaid overtim
                                                                 e claim is fully and completely

settled by the Parties, in lieu of having the amount determi
                                                             ned by the Court as staled in the

Defendants" Offer of Judgment.


                                                    Analysis


       Pursuant to FLSA case law. FLSA unpaid wages claims
                                                           may be settled in two ways. First.

216(c) of the FLSA allows employees to settle and
                                                  waive their claims under the FLSA if the




                                                                   Doc ID: 73c85e3ee4a4cbata2b0a6a3c61 01 81 55f71 1 9bb0
 payment of unpaid wages by the employer to the employee is
                                                            supervised by the Secretary of Labor.

 See 29 U.S.C. 2 1 6(c) of the FLSA; Lynn's Food Stores, Inc.
                                                              v. United States, 679 F.2d 1350. 1353

 (III'1' Cir. 1982). Second, in the context of a private lawsuit, an employe
                                                                             e may settle and release

 FLSA claims against an employer if the parties present the district
                                                                     court with a proposed settlement

 and the court approves of the fairness of the settlement. Id.


         As the Defendants paid the Plaintiff more than 100% of the
                                                                    unpaid wages and liquidated

 damages claims, the parties have already fully resolved
                                                         those claims which are now moot.

 Moreover, as the Plaintiffs retaliation claims were settled
                                                             separately and subsequently to the

 settlement of the unpaid wages claim, the instant settleme
                                                           nt did not contaminate the Plaintiffs

 unpaid wages claim. See Thompson v. Dealer Management
                                                       Services. Inc., 2016 WL 7644856 at

 * I (M.D. Fla. 2016) ("A settlement of FLSA retaliation claims
                                                                does not require court approval, so

long as the settlement does not contaminate the settleme
                                                         nt of an FLSA back wage claim."). For

the reasons stated in Defendants" motion for summary judgme
                                                            nt, Defendants believe there was no

retaliation, the Plaintiff is not entitled to any damages and $12,000
                                                                      to the Plaintiff is more than fair

and reasonable.


        With respect to the Plaintiffs claims for attorneys' fees
                                                                  and costs, the total amount of fees

and costs for all the claims brought in this lawsuit were
                                                          negotiated separately from Plaintiffs

overtime and retaliation claims. Though in previously settling
                                                               the overtime claim, the Defendants

offered for judgment to be entered into against the Defenda
                                                            nts for "a reasonable amount of

attorneys' fees and costs incurred to date [of the Offer of Judgme
                                                                   nt] by Plaintiff for Plaintiff s

unpaid overtime claim, and including fees and costs incurred
                                                             in establishing the amount of fees

and costs, as determined by the Court." the parties wish to
                                                            end all litigation and disputes over the

amount of fees and costs to Plaintiff.




                                                                 Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71 1 9bb0
        As the Plaintiff s counsel maintains that the fees and costs are currently about $ 1 85,000.00,


the reduction to $4 1 , 1 57.00 represents a substantial discount, and desire of all concerned to resolve


this matter. The amounts paid for attorneys' fees and costs was negotiated as a completely separate


amount paid to the Plaintiff-— it did not adversely affect his recovery.


       The case was heavily litigated, and both Parties filed motions for summary judgment, along

with a plethora of other motions, now pending. Rather than take further risk and incur additional


attorneys' fees and costs, the settlement is reasonable particularly due to the changing economic


situation brought about by the COVID-19 pandemic.


       WHEREFORE, the Plaintiff and Defendants respectfully request that the Court:


        I)     Approve the Parties' settlement and Dismiss the Case With Prejudice,


       2)      Enter judgment that all claims including all claims for attorney fees and costs are


               voluntarily dismissed with prejudice under Federal Rule of Civil Procedure 4 1 : and


        3)     grant the    Plaintiff and   Defendants such further relief as the Court deems


               appropriate.


       Respectfully submitted this   26 day of May   2020. by

       BOBER & BOBER, P. A.                                     DONNELLY + GROSS
       Bv: s/ Peter J. Bober                                    s/ Paul A. Donnelly
       PETER J. BOBER                                           Paul A. Donnelly
       FBN: 0122955                                             FBN: 813613
       peter@boberlaw.com                                       paul@donnellygross.com
       SAMARA ROB BINS BOBER                                    s/ J una Yoon
       FBN: 0156248                                             Jung Yoon
       samara@boberlaw.com                                      Florida Bar No. 59961 1
       2699 Stirling Road. Suite A-304                          jung@donnellygross.com
       Hollywood, Florida 33312                                 2421 NW 41st Street. Suite A- 1
       Phone: (954) 922-2298                                    Gainesville, FL
       Fax: (954) 922-5455                                      Phone: 352-374-4001
                                                                Fax: 352-374-4046
       Attorneys for Plaintiff
                                                                A ttorneys for Defendants




                                                                 Doc ID: 73c85e3ee4a4cbab2b0a6a3c61 01 81 55f71 1 9bb0
